EMPLOYMENT AGREEMENT

AGREEMENT made and entered into in Littleton, Massachusetts, by and between
Dover Saddlery, Inc. (the “Company”), a Delaware corporation with its principal
place of business at Littleton, Massachusetts, and James H. Cullen (the
“Executive”), effective as of the 15 day of August, 2013.

WHEREAS, the operations of the Company are a complex matter requiring direction
and leadership in a variety of arenas;

WHEREAS, the Executive possesses the experience and expertise to provide the
direction and leadership required by the Company and its Affiliates from his
business experience prior to joining the Company and his years of service to the
Company; and

WHEREAS, subject to the terms and conditions hereinafter set forth, the Company
therefore wishes to establish the terms of the employment of the Executive as
its Executive Vice President, and the Executive agrees to accept such terms of
his employment;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree:

1. Employment. Subject to the terms and conditions set forth in this Agreement,
the Company hereby offers and the Executive hereby accepts employment on the
terms set forth in this Agreement.

2. Term.

(a) Subject to the provisions of Section 2(b) below and/or earlier termination
as hereafter provided, this Agreement shall have a rolling twelve (12) month
term; the original term hereof shall commence on September 10, 2013 and shall
end on September 9, 2014. Unless the provisions of Section 2(b) below apply or
this Agreement is terminated pursuant to Section 5(a). 5(b), 5(c) or 5(f) of
this Agreement, this Agreement shall at all times have a twelve (12) month term,
but may at any time be terminated by either party by giving not less than twelve
(12) months written notice of the termination date. The term of this Agreement,
as from time to time extended or renewed, is hereafter referred to as “the term
of this Agreement” or “the term hereof.”

(b) Notwithstanding Section 2(a) above, if either (i) the Executive is promoted
to the office of President of the Company or (ii) the Executive is passed over
for promotion and does not succeed Stephen L. Day as President of the Company,
then the term of this Agreement defined in Section 2(a) and any required notice
period regarding termination shall be increased to twenty-four (24) months.

1

3. Capacity and Performance.

(a) During the term hereof, the Executive shall serve the Company as its
Executive Vice President. In addition, and without compensation additional to
that provided for in this Agreement, the Executive shall serve as a director of
the Company, if so elected by the stockholders of the Company, and shall serve
as a director of one or more of the Company’s Affiliates if so elected from time
to time.

(b) During the term hereof, the Executive shall be employed by the Company on a
full-time basis and shall have all powers and duties consistent with the
position of Executive Vice President, subject to the direction of the Board.

(c) During the term hereof, the Executive shall devote his full business time
and his best efforts, business judgment, skill and knowledge exclusively to the
advancement of the business and interests of the Company and its Affiliates and
to the discharge of his duties and responsibilities hereunder; provided,
however, that this provision shall not prevent the Executive from managing his
personal investments and engaging in civic and charitable activities outside of
normal business hours.

(d) Except for required travel on the Company’s business to an extent
substantially consistent with his present business travel obligations and except
for attendance at meetings of the Board of Directors of the Company and/or its
Affiliates, the Executive shall not be required to work on a regular basis at
any location outside of a fifty (50) mile radius of Littleton, Massachusetts.

4. Compensation and Benefits. As compensation for all services performed by the
Executive under and during the term hereof and subject to performance of the
Executive’s duties and of the obligations of the Executive to the Company and
its Affiliates pursuant to this Agreement.

(a) Base Salary. During the term hereof, the Company shall pay the Executive a
salary at the rate of Two Hundred Seventy-five Thousand Dollars ($275,000.00)
per annum, payable in accordance with the payroll practices of the Company for
its executives. Such base salary is hereafter referred to as the “Base Salary.”
The Base Salary will be increased on January 1 of each year to follow
year-to-year increases in the Consumer Price Index for All Urban Consumers
(“CPI-U”) as reported in the immediately preceding December reports.

(b) Incentive and Bonus Compensation. The Executive shall continue to
participate in the Company’s current performance bonus program as described in
Exhibit A attached hereto. Further, if any other incentive or bonus compensation
programs are made available to executives of the Company, generally, the
Executive shall be entitled during the term hereof to participate in such
program in accordance with the terms thereof, as such terms may be modified or
amended by the Company from time to time; provided, however, that nothing
contained herein shall obligate the Company to adopt or continue such additional
incentive or bonus compensation programs. Any compensation paid to the Executive
under such an incentive or bonus compensation program shall be in addition to
the Base Salary.

(c) Vacations. During the term hereof, the Executive shall be entitled to four
(4) weeks of paid vacation annually, to be taken at such times and intervals as
shall be determined by the Executive, subject to the reasonable business needs
of the Company.

(d) Retirement Plans. During the term hereof, the Employee shall be entitled to
participate in and enjoy the benefit of the Company’s 401-K Plan.

(e) Health, Welfare and Fringe Benefit Plans, Etc. During the term hereof, the
Employee shall at no cost to him be entitled to participate in and enjoy the
benefit of all of the health, medical, dental, cafeteria, reimbursement,
accident, travel, insurance, sick leave, other leaves of absence, holidays and
other similar welfare, fringe-benefit or employment-related plans, programs,
arrangements, policies or prerequisites available to Executive Management from
time to time. Participation shall be subject to the terms of the applicable plan
documents and the discretion of the Board or any administrative or other
committee provided for in or contemplated by such plan. The Company may alter,
modify, add to or delete its employee benefit plans as they apply to Executive
Management at such times and in such manner as the Company determines to be
appropriate, without recourse by the Executive.

(f) Relocation Allowance. The Company shall pay the Executive the sum of Fifty
Thousand Dollars ($50,000.00) to defray the expense and inconveniences related
to his relocation to Massachusetts. Such allowance shall be paid through the
Company’s payroll and subject to withholding taxes and other customary charges.

(g) Stock Options. By separate documents, the Company shall grant the Executive
stock options to vest on the following bases:



  •   50,000 shares shall vest ratably over 5 years so long as the Executive
remains an employee of the Company on each anniversary date of his employment.



  •   50,000 shares shall vest ratably over 5 years if the Company achieves its
annual EBITDA target; the ratable vesting to occur each year of the Executive’s
employment that the Company achieves its annual EBITDA target..



  •   50,000 shares shall vest so long as both the Executive remains an employee
of the Company and the Company achieves a valuation of $6.00 or more per share
in an equity transaction occurring within the next twenty-four (24) months.

2







  •   10,000 shares shall vest so long as both the Executive remains an employee
of the Company and the Company achieves a valuation of $6.50 or more per share
in an equity transaction occurring within the next twenty-four (24) months.

(h) Business Expenses. The Company shall pay or reimburse the Executive for all
reasonable business expenses incurred or paid by the Executive in the
performance of his duties and responsibilities hereunder, subject to any
restrictions on such expenses set by the Board and to such reasonable
substantiation and documentation as may be specified by the Company from time to
time.

5. Termination of Employment and Severance Benefits. Notwithstanding the
provisions of Section 2 hereof, the Executive’s employment hereunder shall
terminate prior to the expiration of the term hereof under the following
circumstances:

(a) Retirement or Death. In the event of the Executive’s retirement or death
during the term hereof, the Executive’s employment hereunder shall immediately
and automatically terminate. In the event of the Executive’s death during the
term hereof, the Company shall pay to the Executive’s designated beneficiary or,
if no beneficiary has been designated by the Executive, to his estate, any
earned and unpaid Base Salary and any incentive or bonus compensation that is
earned but unpaid, pro-rated through the date of his death.



  (b)   Disability.

(i) The Company may terminate the Executive’s employment hereunder, upon notice
to the Executive, in the event that the Executive becomes disabled during his
employment hereunder through any illness, injury, accident or condition of
either a physical or psychological nature and, as a result, is unable to perform
substantially all of his duties and responsibilities hereunder for a period of
six (6) consecutive months, subject to any applicable provisions of the
Americans with Disabilities Act.

(ii) The Board may designate another employee to act in the Executive’s place
during any period of the Executive’s disability. Notwithstanding any such
designation, the Executive shall continue to receive the Base Salary and other
benefits in accordance with Section 4 to the extent provided by the then-current
terms of the applicable benefit plans, until the termination of his employment.

(iii) If any question shall arise as to whether during any period the Executive
is disabled through any illness, injury, accident or condition of either a
physical or psychological nature so as to be unable to perform substantially all
of his duties and responsibilities hereunder, the Executive may, and at the
request of the Company shall, submit to a medical examination by a physician
selected by the mutual agreement of the Company and the Executive or his duly
appointed guardian, if any, to determine whether the Executive is so disabled
and such determination shall for the purposes of this Agreement be conclusive of
the issue. In the event that the Company and the Executive are unable to agree
upon the selection of the physician to conduct such medical examination, the
Company and the Executive shall each select a physician and the two physicians
shall select a third physician, and the three physicians so selected shall
conduct the medical examination; the determination of the two physicians who
agree on whether the Executive is disabled shall for the purposes of this
Agreement be conclusive of the issue. If the question of the Executive’s
disability shall arise and the Executive shall fail to submit to such medical
examination, the Company’s determination of the issue shall be binding on the
Executive.

(c) By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for cause at any time upon notice to the Executive setting
forth in reasonable detail the nature of such cause. The following, as
determined by the Board in its reasonable judgment, shall constitute cause for
termination:

(i) The Executive’s falsification of the accounts of the Company, embezzlement
of funds of the Company or other fraud with respect to the Company or any of its
Affiliates; or

(ii) Conviction of, or a plea of nolo contendre to, a felony; or

(iii) Conduct engaged in by the Executive the continuation of which is not in
the best interests of the Company and which is or if continued would be
materially harmful to the business, interests of reputation of the Company or
any of its Affiliates and as to which the Board of Directors has given the
Executive notice in writing, specifying the exact conduct deemed materially
harmful, and providing at a minimum a thirty (30) day opportunity to cure. Such
written notice shall be presented to the Executive in person at a duly called
and scheduled meeting of the Board of Directors.

Upon the giving of notice of termination of the Executive’s employment hereunder
for cause, the Company shall have no further obligation or liability to the
Executive, other than the payment of Base Salary earned and unpaid at the date
of termination, and the contribution by the Company to the cost of the
Executive’s participation (subject to any required employee contribution by the
Executive under the terms of the applicable plans) in the Company’s group
medical and dental insurance plans as the same are in effect from time to time
for so long as the Executive is entitled to continue such participation under
applicable law and plan terms.

(d) By the Company other than for Cause. The Company may terminate the
Executive’s employment hereunder other than for cause at any time upon notice to
the Executive. In the event of such termination, then until the conclusion of a
period equal to the Severance Period (defined below), the Company shall continue
to pay the Executive the Base Salary at the rate in effect on the date of
termination. If the date of termination is on or after July 1st of any year,
then the Executive shall also be entitled to receive a prorated portion of his
annual incentive compensation, provided that at the time of termination the
Company is meeting or exceeding the goals previously established under the
annual incentive plan.

For the purposes of this Agreement, the term, the “Severance Period” shall mean
twelve (12) months from the date that the Executive’s termination is effective,
unless prior to such termination either of the following “Triggering Events”
have occurred: (i) the Executive has been promoted to the office of President of
the Company or (ii) the Executive has been passed over for promotion and has not
succeeded Stephen L. Day as President of the Company. If either Triggering Event
occurs, then length of the Severance Period shall be increased to twenty-four
(24) months from the date that the Executive’s termination is effective.

(e) By the Executive for Good Reason. The Executive may terminate his employment
hereunder for Good Reason, upon thirty (30) days’ notice to the Company setting
forth in reasonable detail the nature of such Good Reason. The following shall
constitute (“Good Reason” for termination by the Executive):

(i) Failure of the Company to continue the Executive in the position of
Executive Vice President;

(ii) Breach by the Company of Section 3(d) hereof or material diminution in the
nature or scope of the Executive’s responsibilities, duties or authority; or

(iii) Any other material breach of this Agreement by the Company and, if such
breach may be cured, the Company’s failure to do so within ten (10) days after
written notice thereof.

In the event of termination in accordance with this Section 5(e), then until the
conclusion of the Severance Period, the Company shall continue to pay the
Executive the Base Salary at the rate in effect on the date of termination. If
the date of termination is on or after July 1st of any year, then the Executive
shall also be entitled to receive a prorated portion of his annual incentive
compensation, provided that at the time of termination the Company is meeting or
exceeding the goals previously established under the annual incentive plan.

(f) By the Executive Other than for Good Reason. The Executive may terminate his
employment hereunder at any time upon thirty (30) days’ notice to the Company.
In the event of termination of employment by the Executive pursuant to this
Section 5(f), the Board may elect to waive the period of notice, or any portion
thereof, and, if the Board so elects, the Company will pay the Executive his
Base Salary for the notice period (or for any remaining portion of the period),
and the Company shall contribute to the cost of the Executive’s participation
(subject to any required employee contribution by the Executive under the terms
of the applicable plans) in the Company’s group medical and dental insurance
plans as the same are in effect from time to time for so long as the Executive
is entitled to continue such participation under applicable law and plan terms.
Except as may be necessary or appropriate in connection with successor
employment, the Executive will keep confidential the termination of his
employment pursuant to this Section 5(f) until the earlier of the Company’s
announcement thereof or the expiration of a period of forty-five (45) days from
the Executive’s notice hereunder.

3



  (g)   Upon a Change of Control.

(i) If a Change of Control occurs and within two years following such Change of
Control the Company terminates the Executive’s employment other than for Cause
or the Executive terminates his employment for Good Reason, then, in lieu of any
payments to or on behalf of the Executive under Section 5(d) or 5(e) hereof, the
Company shall pay the Executive, within ten business days of such termination,
in a lump sum and amount equal to his Base Salary for the Severance Period.

(ii) A Change of Control shall be deemed to take place if at some time after the
initial public offering of the Company’s common shares (A) any Person or “group”
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934), in any transaction or series of related transactions, becomes a
beneficial owner (within the meaning of Rule 13d-3 as promulgated under the
Securities Exchange Act of 1934), directly or indirectly, of securities
representing fifty percent (50%) or more of the total number of votes that may
be cast for the election of directors of the Company; (B) any merger or
consolidation involving the Company (other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 51% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation); (C) the sale , lease, conveyance or other
disposition of all or substantially all of the Company’s assets as an entirety
or substantially as an entirety to any Person or group (as defined above) acting
in concert, other than in the ordinary course of business; or (D) the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all the Company’s assets.

(h) The Company shall promptly reimburse the Executive for the

amount of all reasonable attorneys’ fees and expenses incurred by the Executive
in seeking to obtain or enforce any right or benefit provided the Executive
under this Section 5.

(i) Post-Agreement Employment. In the event the Executive remains in the employ
of the Company or any of its Affiliates following termination of this Agreement,
by the expiration of the term hereof or otherwise, then such employment shall be
at will.

6. Effect of Termination. The provisions of this Section 6 shall apply to
termination due to the expiration of the term hereof pursuant to Section 5 or
otherwise.

(a) The Company may, as a condition of fulfilling its obligations to the
Executive under Section 5, require the Executive to execute and deliver a
release to the effect that performance by the Company under this Agreement shall
constitute full settlement of any claim that the Executive might otherwise
assert against the Company, its Affiliates or any of their shareholders,
directors, officers, employees or agents on account of such termination.

(b) Unless otherwise specifically provided herein, benefits shall terminate
pursuant to the terms of the applicable benefit plans based on the date of
termination of the Executive’s employment without regard to any continuation of
Base Salary or other payment to the Executive following such date of
termination.

(c) Provisions of this Agreement shall survive any termination if so provided
herein or if necessary or desirable fully to accomplish the purposes of such
provision, including without limitation the obligations of the Executive under
Sections 7 and 8 hereof and the Company’s obligations to make severance payments
to the Executive as described above. The obligation of the Company to make
payments to or on behalf of the Executive under Sections 5(d), 5(e) or 5(g)
hereof is expressly conditioned upon the Executive’s continued full performance
of his obligations under Sections 7 and 8 hereof. The Executive recognizes that,
except as expressly provided in sections 5(d), 5(e) or 5 (g), no compensation is
earned after termination of employment.

7. Confidential Information.



  (a)   The Executive acknowledges that the Company and its Affiliates

continually develop Confidential Information, that the Executive may develop
Confidential Information for the Company or its Affiliates and that the
Executive may learn of Confidential Information during the course of employment.
The Executive will comply with the policies and procedures of the Company and
its Affiliates for protecting Confidential Information and shall never disclose
to any Person (except as required by applicable law or for the proper
performance of his duties and responsibilities to the Company and its
Affiliates), or use for his own benefit or gain, any Confidential Information
obtained by the Executive incident to his employment or other association with
the Company or any of its Affiliates. The Executive understands that this
restriction shall continue to apply after his employment terminates, regardless
of the reason for such termination.

(b) All documents, records, tapes and other media of every kind and description
relating to the business, present or otherwise, of the Company or its Affiliates
and any copies, in whole or in part, thereof (the “Documents”), whether or not
prepared by the Executive, shall be the sole and exclusive property of the
Company and its Affiliates. The Executive shall safeguard all Documents and
shall surrender to the Company at the time his employment terminates, or at such
earlier time or times as the Board or its designee may specify, all Documents
then in the Executive’s possession or control.

8. Restricted Activities. In consideration of the foregoing, the Executive
agrees that some restrictions on his activities during and after his employment
are necessary to protect the goodwill, Confidential Information and other
legitimate interests of the Company and its Affiliates.

(a) While the Executive is employed by the Company and until the conclusion of a
period equal to twenty-four (24) months from the date the Executive’s employment
terminates, (the “Non-Competition Period”), the Executive shall not, directly or
indirectly, whether as owner, partner, investor, consultant, agent, employee,
co-venturer or otherwise, compete with the Company or any of its Affiliates
within the United States of America or undertake any planning for any business
competitive with the Company or any of its Affiliates in the retail sale of
equestrian products. At present, the business of the Company and its Affiliates
involves the retail store, retail catalog and Internet retail sale of equestrian
products. Accordingly, the Executive agrees not to engage in any manner in any
activity that is competitive (i) with the business of the Company or any of its
Affiliates as conducted during the Executive’s employment in the retail store,
retail catalog or Internet retail sale of equestrian products; or (ii) such
other business of the Company and its Affiliates as to which Executive will have
devoted any material time or attention during his employment..

(b) The Executive agrees that, during his employment with the Company, will not
undertake any outside activity, whether or not competitive with the business of
the Company or its Affiliates, that could reasonably give rise to a conflict of
interest or otherwise interfere with his duties and obligation to the Company or
any of its Affiliates.

(c) The Executive further agrees that while he is employed by the Company and
during the Non-Competition Period, the Executive will not hire or attempt to
hire any employee of the Company or any of its Affiliates, assist in such hiring
by any Person, encourage any such employee to terminate his or her relationship
with the Company or any of its Affiliates, or solicit or encourage any customer
or vendor of the Company or any of its Affiliates to terminate its relationship
with them.

(d) The Executive shall specifically not be able to shorten the Non-Competition
Period by waiving his right to receive payments under paragraph 5(d) or 5(e).

9. Notification Requirement. Until the conclusion of the Non-Competition Period,
the Executive shall give notice to the Company of each new business activity he
plans to undertake, at least thirty (30) days prior to beginning any such
activity; provided, however, that if circumstances do not permit the Executive
to provide 30 days prior notice, then the Executive agrees to provide notice
that is reasonable under such circumstances. Such notice shall state the name
and address of the Person for whom such activity is undertaken and the nature of
the Executive’s business relationship(s) and position(s) with such Person.
Subject to reasonable confidentiality requirements of a successor employer, the
Executive shall provide the Company with such other pertinent information
concerning such business activity as the Company may reasonably request in order
to determine the Executive’s continued compliance with his obligations under
Sections 7 and 8 hereof.

10. Enforcement of Covenants. The Executive acknowledges that he has carefully
read and considered all the terms and conditions of this Agreement, including
the restraints imposed upon him pursuant to Sections 7 and 8 hereof. The
Executive agrees that said restraints are necessary for the reasonable and
proper protection of the Company and its Affiliates and that each of the
restraints is reasonable in respect to subject matter, length of time and
geographic area. The Executive further acknowledges that, were he to breach any
of the covenants contained in Sections 7 or 8 hereof, the damage to the Company
would be irreparable. The Executive therefore agrees that the Company, in
addition to any other remedies available to it, shall be entitled to preliminary
and permanent injunctive relief against any breach or threatened breach by the
Executive of any of said covenants, without having to post bond. The parties
further agree that, in the event that any provision of Sections 7 or 8 hereof
shall be determined by any court of competent jurisdiction to be unenforceable
by reason of its being extended over too great a time, too large a geographic
area or too great a range of activities, such provision shall be deemed to be
modified to permit its enforcement to the maximum extent permitted by law.

11. Definitions. Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section 11 and as
provided elsewhere herein. For purposes of this Agreement, the following
definitions apply:

(a) “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, within the
meaning of Rule 405 promulgated under the Securities Act of 1933, as amended.

(b) “Confidential Information” means any and all information of the Company and
its Affiliates that is not generally known by others with whom they compete or
do business, or with whom they plan to compete or do business and any and all
information, publicly known in whole or in part or not, which, if disclosed by
the Company or its Affiliates would assist in competition against them.
Confidential Information includes without limitation non-public information
relating to (i) the development, research, testing, manufacturing, marketing and
financial activities of the Company, (ii) the Data Base Marketing Process and
all information contained in the Company’s data base, (iii) the costs, sources
of supply, financial performance and strategic plans of the Company and its
Affiliates, (iv) the identity and special needs of the customers of the Company
and its Affiliates, and (v) the people and organizations with whom the Company
and its Affiliates have business relationships and the existence of those
relationships. Confidential Information also includes comparable information
that the Company or any of its Affiliates have received belonging to others or
which was received by the Company or any of its Affiliates with any
understanding that it would not be disclosed.

(c) “Data Base Marketing Process” means all marketing processes planned,
researched, used, licensed or otherwise put into use by the Company or any of
its Affiliates, together with the identity of all consultants involved therewith
during the Executive’s employment.

(d) “Person” means an individual, a corporation, an association, a partnership,
an estate, a trust and any other entity or organization, other than the Company
or any of its Affiliates.

12. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

13. Assignment. Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
the Executive in the event that the Company shall hereafter effect a
reorganization, consolidate with, or merge into, any other Person or transfer
all or substantially all of its properties or assets to any other Person,
subject in such case to the provisions of Section 5(g) hereof. The Agreement
shall inure to the benefit of and be binding upon the Company and the Executive,
their respective successors, executors, administrators, heirs and permitted
assigns. Without limiting the generality of the foregoing, this Agreement shall
be binding upon any successor to the business of the Company as a result of a
Change-of-Control transaction described in Section 5(g)(ii) hereof.

14. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

15. Waiver. No waiver of any provisions hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

16. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be sent by telecopy
or sent postage prepaid by certified mail (return receipt requested) or
reputable courier service and shall be deemed given when so delivered by hand,
telex or telecopy, or if mailed, five days after mailing (two business days in
the case of courier service) to the parties as follows: to the Executive at his
last known address on the books of the Company and, in the case of the Company,
to its principal place of business, attention of Chief Executive Officer or to
such other address as either party may specify by notice to the other.

17. Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior communications, agreements and
understandings, written or oral, with respect to the terms and conditions of the
Executive’s employment.

18. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.

19. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

20. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

21. Governing Law. This is a Massachusetts contract and shall be construed and
enforced under and be governed in all respects by the laws of the Commonwealth
of Massachusetts, without regard to the conflict of laws principles thereof.

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.

      THE EXECUTIVE  
DOVER SADDLERY, INC.
/s/ James Cullen  
By: /s/ Stephen Day—
   
 
James H. Cullen  
Stephen L. Day—
   
 
   
Its President, duly authorized
   
 

4

Exhibit A

Bonus Program

The Executive’s annual bonus will be calculated on the basis of the following
table:

     
EBITDA Goal Achievement
  Bonus
 
   
Below 75%
75% of goal
92.5% of goal
110% of goal and up
  No Bonus
1% of salary
25% of salary
50% of salary (max)
 
   

To the extent that the Company’s actual “Earnings Before Payment of Interest and
Taxes Before Depreciation and Amortization” (“EBITDA”) falls between two of the
foregoing milestones, the Executive’s bonus will be prorated based on a straight
line interpolation.

5